DETAILED ACTION
This notice of allowance is in response to the after final amendments filed 06/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, 14-16, 18-20 renumbered 1-4, 5-11, 12-14, 15-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Each independent claim has been amended to include “wherein the analyzing the data topology comprises, based on the one or more semantics and the selected types of information, identifying one or more data stores storing thereon data associated with the product or service, accessing the one or more data stores to extract transactional associations for operational instances of the product or service, and based on the extracted transactional associations, generating a list of tenants and additional users that have a threshold likelihood of use for the content package.” The claims require as a whole a two-step process of first generating a content package for a product or service including service agreement information, analyzing a topology to determine the recipients, personalizing each announcement for each recipient, and in a second step, performing a second step of personalizing each content package, the same content package, again after subscriptions are received for the already personalized content packages based on the same two topologies as before, which includes failure models for the product/service. The claims now further require that based on the semantics and information obtained regarding transactions and usage, to generate users that are most likely to use the products and services listed in the content package of the announcement.  An updated search did not result in prior art or a combination of arts that would reasonably anticipate or render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453